DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because fig. 1 fails to show the details of the radiation source 11 and detector unit 12 as described in the specification (the examiner acknowledges that elements 13, storage means 14, and electronic calculations means 15 may be drawn in the abstract due to their nature of typically being embodied by semiconductor/transistor devices, however, elements 11 and 12 may be exemplified to show particular structures of a radiation source and a detector unit, the details of which are not shown in fig. 1 with particular attention drawn to how the radiation source and detector unit interact with/are disposed with regard to one another). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:
Line 7 of the claim recites in part “one radiation source the emits” and appears to be grammatically incorrect. A possible correction could be to instead recite --one radiation source that emits-- and is the interpretation taken by the examiner for the purpose of expedient examination.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic calculation means” “configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation which which the measured value equation is corrected” in claim 1. Because claims 2-6 inherit the limitations of claim 1, they also interpreted in a similar manner. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, because Applicant’s as-filed specification page 8, lines 6-11 notes that the computing means is represented by a microcontroller and accordingly for the purposes of prior art application and searching, an electronic/computing microcontroller will be considered to be equivalent to the claimed “electronic calculation means”.

Furthermore, the claim limitations in claim 13 that recite “storage means” “configured to store at least one measured value equation” are also interpreted in accordance with 35 U.S.C. 112(f) for reasons similar to claim 1 above. Because Applicant’s as-filed specification page 3, lines 20-22 notes that such a storage means comprises a ROM memory, an electronic memory that contains semiconductor memory will be considered to be equivalent to the claimed “storage means”. It is further noted by the examiner that the claim also recites “electronic calculation means” and accordingly is also interpreted under 35 U.S.C. 112(f) due to this recitation because of reasons similar to claim 1 above but not repeated herein for brevity.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein US PG-PUB 2010/0232569 A1 (hereafter Klein), prior art of record as being the US equivalent of DE 102007051135 A1 listed on the IDS filed 9 March 2022, in view of Phelan et al. US PG-PUB 2015/0377690 A1 and Kullenberg et al. US PG-PUB 2016/0258891 A1 (hereafter Kullenberg).
As to claim 1: Klein discloses a radiometric measuring device (fig. 1) for determining a mass flow rate of a bulk material (¶ 22 regarding the determination of the mass of the bulk material per unit time which is thus considered to be a mass flow rate of said bulk material) on a conveyor belt (10; fig. 1 and see ¶ 22), comprising:
at least one detector (20; fig. 1 and see ¶ 23 which notes that element 20 is a detector) configured to detect at least part of radiation of at least one radiation source (22; see ¶ 23)  that emits the radiation in a direction of the bulk material on the conveyor belt, the radiation having at least partially passed through the bulk material and the conveyor belt (see ¶ 24 which notes that the radiation source 22 irradiates the bulk material, passes through the bulk material 50 and the belt 10 and is received at the detector 20 as depicted in fig. 2);
at least one evaluation circuit (14; fig. 1) configured to determine a mass flow of the bulk material on a basis of the detected radiation (¶ 23 regarding the determined mass flow of the bulk material, i.e. the potassium salt, on the basis of the detected radiation from source 22).
Klein does not explicitly teach:
at least one storage which is configured to store at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow.
Phelan teaches at least one storage (18; see ¶ 22) which is configured to store at least one measured value equation (¶ 24; the equations describing the measured values of the flow rate or estimated flow rates are stored in the memory as disclosed), the measured value equation representing a relationship between the detected radiation and the mass flow (see ¶ 20 in view of further details in ¶ 65; the measured value equation is used to calibrate the sensed flow rate from the sensor which is indicative of a receiver detecting an amount of radiation received through the grain that is considered to be a mass through which the radiation is passed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klein to include at least one storage which is configured to store at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow because such an equation can be used in conjunction with a flow rate sensor to ensure accurate calibration as suggested in Phelan ¶ 72 which can assist with more accurate mass flow rate measurements such as further suggested in Phelan ¶ 99.
Klein as modified by Phelan does not explicitly teach:
at least one electronic calculation means which is configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation with which the measured value equation is corrected.
Kullenberg teaches at least one electronic calculation means (the control unit 18 disclosed in ¶ 62 - the control unit 18 is considered to be equivalent to an electronic calculation means in accordance with Applicant’s as-filed specification page 8, lines 6-11 as noted above regarding the 35 U.S.C. 112(f) interpretation of the claim) which is configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation with which the measured value equation is corrected (¶ 66; an empty conveyor line is disclosed as being used for a measurement when radiation passes through air only and is used to correct a measurement such as further disclosed in ¶ 72-74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Klein as modified by Phelan to include at least one electronic calculation means which is configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation with which the measured value equation is corrected because such a construction is an art recognized means of ensuring good agreement between reference measurement values and estimate values when radiating samples such as noted in ¶ 76 of Kullenberg and would be particularly suited for Klein because one of the applicable examples of this is a material moved by a radiation path by means of a conveyor such as disclosed in ¶ 80 of Kullenberg.

As to claim 2: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 1, wherein the measured value equation (¶ 24 of Phelan; the equations describing the measured value of the flow rate or estimated flow rates stored in the memory as disclosed) is formed from at least a first and a second measuring point, wherein at first measuring no bulk material is located on the conveyor belt and at the second measuring point a known mass flow of bulk material is located on the conveyor belt (see Klein ¶ 27 in view of Phelan ¶ 24; the peak value measured for the radiation source may be utilized as well as a measurement when the conveyor belt is empty).

As to claim 3: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 1, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a change between the at least one calibration measurement and a value of the measurement equation without bulk material (when there is an unacceptable difference between a calibration measurement such as disclosed in ¶ 72 of Phelan, the difference between the calibration measurement and a value of the measurement without the bulk material, such as suggested in ¶ 66 of Kullenberg, can be used for corrective purposes in order to improve calibration accuracy).

As to claim 4: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 1, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a quotient of the at least one calibration measurement and a value of the measurement equation without bulk material (¶ 71 of Kullenberg regarding the calculation of quotient values when determining the correction to be used in view of the details in ¶ 66 of Kullenberg which notes that the measurement without the bulk material is utilized).

As to claim 5: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 1, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a difference between the at least one calibration measurement and a value of the measurement equation without bulk material (¶ 66 of Phelan in view of ¶ 66 of Kullenberg; the cited section of Phelan notes that the calibration flow rate determined uses the change [i.e. difference] in two measurements at different times and the cited section of Kullenberg notes that one of these times may be when the conveyor is empty).

As to claim 6: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 1, wherein the at least one electronic calculation means (18 of Kullenberg) is configured to determine, based on the at least one calibration measurement without bulk material on the conveyor belt (Kullenberg ¶ 66), a correction factor by which the measured value equation (¶ 24 of Phelan; the equations describing the measured value of the flow rate or estimated flow rates stored in the memory as disclosed) or the determined mass flow is multiplied (¶ 74 of Kullenberg regarding the coefficients that are considered to apply correcting factors).

As to claim 7: Klein discloses a method of determining a mass flow rate of a bulk material on a conveyor belt (¶ 22 regarding the determination of the mass of the bulk material per unit time which is thus considered to be a mass flow rate of said bulk material), comprising:
detecting at least a portion of radiation emitted towards the bulk material on the conveyor belt, the radiation having at least partially traversed the bulk material and the conveyor belt (see ¶ 24 which notes that the radiation source 22 irradiates the bulk material, passes through the bulk material 50 and the belt 10 and is received at the detector 20 as depicted in fig. 2);
determining the mass flow of the bulk material based on the detected radiation (¶ 23 regarding the determined mass flow of the bulk material, i.e. the potassium salt, on the basis of the detected radiation from source 22).
Klein does not explicitly teach:
storing at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow.
Phelan teaches storing at least one measured value equation (¶ 24; the equations describing the measured values of the flow rate or estimated flow rates are stored in the memory 18 as disclosed), the measured value equation representing a relationship between the detected radiation and the mass flow (see ¶ 20 in view of further details in ¶ 65; the measured value equation is used to calibrate the sensed flow rate from the sensor which is indicative of a receiver detecting an amount of radiation received through the grain that is considered to be a mass through which the radiation is passed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klein to store at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow because such an equation can be used in conjunction with a flow rate sensor to ensure accurate calibration as suggested in Phelan ¶ 72 which can assist with more accurate mass flow rate measurements such as further suggested in Phelan ¶ 99.
Klein as modified by Phelan does not explicitly teach:
determining a correction equation based on at least one calibration measurement without bulk material on the conveyor belt, with which the measured value equation is corrected.
Kullenberg teaches determining a correction equation based on at least one calibration measurement without bulk material on the conveyor belt, with which a measured value equation is corrected (¶ 66; an empty conveyor line is disclosed as being used for a measurement when radiation passes through air only and is used to correct a measurement such as further disclosed in ¶ 72-74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Klein as modified by Phelan to determine a correction equation based on at least one calibration measurement without bulk material on the conveyor belt, with which the measured value equation is corrected because such a construction is an art recognized means of ensuring good agreement between reference measurement values and estimate values when radiating samples such as noted in ¶ 76 of Kullenberg and would be particularly suited for Klein because one of the applicable examples of this is a material moved by a radiation path by means of a conveyor such as disclosed in ¶ 80 of Kullenberg.

As to claim 8: Klein as modified by Phelan and Kullenberg teaches the method of claim 7, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a change between the at least one calibration measurement and a value of the measurement equation without bulk material (when there is an unacceptable difference between a calibration measurement such as disclosed in ¶ 72 of Phelan, the difference between the calibration measurement and a value of the measurement without the bulk material, such as suggested in ¶ 66 of Kullenberg, can be used for corrective purposes in order to improve calibration accuracy).

As to claim 9: Klein as modified by Phelan and Kullenberg teaches the method of claim 7, wherein the correction equation is based on a quotient of the at least one calibration measurement and a value of the measurement equation without bulk material (¶ 71 of Kullenberg regarding the calculation of quotient values when determining the correction to be used in view of the details in ¶ 66 of Kullenberg which notes that the measurement without the bulk material is utilized).

As to claim 10: Klein as modified by Phelan and Kullenberg teaches the method of claim 7, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a difference between the at least one calibration measurement and a value of the measurement equation without bulk material (¶ 66 of Phelan in view of ¶ 66 of Kullenberg; the cited section of Phelan notes that the calibration flow rate determined uses the change [i.e. difference] in two measurements at different times and the cited section of Kullenberg notes that one of these times may be when the conveyor is empty).

As to claim 11: Klein as modified by Phelan and Kullenberg teaches the method according to claim 7, wherein the calibration measurement is performed after a belt of the conveyor belt is changed and/or after predetermined time intervals (¶ 59 of Phelan; the calibration flow rate measurements are calculated at different times as disclosed and therefore the calibration measurement is considered to be performed after predetermined time intervals).

As to claim 12: Klein as modified by Phelan and Kullenberg teaches the method of claim 7, further comprising comparing the calibration measurement to a threshold value and determining a condition for the conveyor belt based on the comparison (¶ 69 of Phelan notes that a comparison occurs between the calibration and sensed flow rate; accordingly, if the difference is within the sensitivity of the detector, this is considered to be comparing the calibration measurement to a threshold value and is considered to determine that the measurement of the bulk material on the convey belt is accurate or not dependent upon whether the calibration and sensed values agree or not).

As to claim 13: Klein discloses a system for determining a mass flow rate (¶ 22 regarding the determination of the mass of the bulk material per unit time which is thus considered to be a mass flow rate of said bulk material) of a bulk material (50; see ¶ 22) on a conveyor belt (10; see ¶ 22), comprising:
a conveyor belt (10; see ¶ 22);
a measuring device (see fig. 1 and ¶ 22; the source 22 and detector 20 are considered to be a measuring device) for determining a mass flow rate of a bulk material on a conveyor belt (¶ 22 regarding the measurement of material 50 on the belt 10), including: 
at least one detector (20; fig. 1 and see ¶ 23 which notes that element 20 is a detector) configured to detect at least part of radiation of at least one radiation source (22; see ¶ 23)  that emits the radiation in a direction of the bulk material on the conveyor belt, the radiation having at least partially passed through the bulk material and the conveyor belt (see ¶ 24 which notes that the radiation source 22 irradiates the bulk material, passes through the bulk material 50 and the belt 10 and is received at the detector 20 as depicted in fig. 2);
at least one evaluation circuit (14; fig. 1) configured to determine the mass flow of the bulk material on the basis of the detected radiation (¶ 23 regarding the determined mass flow of the bulk material, i.e. the potassium salt, on the basis of the detected radiation from source 22).
Klein does not explicitly teach:
at least one storage means which is configured to store at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow.
Phelan teaches at least one storage means (18; see ¶ 22 - the memory is disclosed as being a computer memory and accordingly is considered to be equivalent to the claimed “storage means” in accordance with the 35 U.S.C. 112(f) interpretation of the instant claim for the reasons noted above) which is configured to store at least one measured value equation (¶ 24; the equations describing the measured values of the flow rate or estimated flow rates are stored in the memory as disclosed), the measured value equation representing a relationship between the detected radiation and the mass flow (see ¶ 20 in view of further details in ¶ 65; the measured value equation is used to calibrate the sensed flow rate from the sensor which is indicative of a receiver detecting an amount of radiation received through the grain that is considered to be a mass through which the radiation is passed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klein to include at least one storage which is configured to store at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow because such an equation can be used in conjunction with a flow rate sensor to ensure accurate calibration as suggested in Phelan ¶ 72 which can assist with more accurate mass flow rate measurements such as further suggested in Phelan ¶ 99.
Klein as modified by Phelan does not explicitly teach:
at least one electronic calculation means which is configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation with which the measured value equation is corrected.
Kullenberg teaches at least one electronic calculation means (the control unit 18 disclosed in ¶ 62 - the control unit 18 is considered to be equivalent to an electronic calculation means in accordance with Applicant’s as-filed specification page 8, lines 6-11 as noted above regarding the 35 U.S.C. 112(f) interpretation of the claim) which is configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation with which the measured value equation is corrected (¶ 66; an empty conveyor line is disclosed as being used for a measurement when radiation passes through air only and is used to correct a measurement such as further disclosed in ¶ 72-74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Klein as modified by Phelan to include at least one electronic calculation means which is configured to determine, based on at least one calibration measurement without bulk material on the conveyor belt, a correction equation with which the measured value equation is corrected because such a construction is an art recognized means of ensuring good agreement between reference measurement values and estimate values when radiating samples such as noted in ¶ 76 of Kullenberg and would be particularly suited for Klein because one of the applicable examples of this is a material moved by a radiation path by means of a conveyor such as disclosed in ¶ 80 of Kullenberg.

As to claim 14: Klein as modified by Phelan and Kullenberg teaches the method of claim 8, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a quotient of the at least one calibration measurement and a value of the measurement equation without bulk material (¶ 71 of Kullenberg regarding the calculation of quotient values when determining the correction to be used in view of the details in ¶ 66 of Kullenberg which notes that the measurement without the bulk material is utilized).

As to claim 15: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 8, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a difference between the at least one calibration measurement and a value of the measurement equation without bulk material (¶ 66 of Phelan in view of ¶ 66 of Kullenberg; the cited section of Phelan notes that the calibration flow rate determined uses the change [i.e. difference] in two measurements at different times and the cited section of Kullenberg notes that one of these times may be when the conveyor is empty).

As to claim 16: Klein as modified by Phelan and Kullenberg teaches the method according to claim 8, wherein the calibration measurement is performed after a belt of the conveyor belt is changed and/or after predetermined time intervals (¶ 59 of Phelan; the calibration flow rate measurements are calculated at different times as disclosed and therefore the calibration measurement is considered to be performed after predetermined time intervals).

As to claim 17: Klein as modified by Phelan and Kullenberg teaches the method of claim 8, further comprising comparing the calibration measurement to a threshold value and determining a condition for the conveyor belt based on the comparison (¶ 69 of Phelan notes that a comparison occurs between the calibration and sensed flow rate; accordingly, if the difference is within the sensitivity of the detector, this is considered to be comparing the calibration measurement to a threshold value and is considered to determine that the measurement of the bulk material on the convey belt is accurate or not dependent upon whether the calibration and sensed values agree or not).
	
As to claim 18: Klein discloses a method of determining a mass flow rate of a bulk material on a conveyor belt (¶ 22 regarding the determination of the mass of the bulk material per unit time which is thus considered to be a mass flow rate of said bulk material), comprising:
detecting at least a portion of radiation emitted towards the bulk material on the conveyor belt, the radiation having at least partially traversed the bulk material and the conveyor belt (see ¶ 24 which notes that the radiation source 22 irradiates the bulk material, passes through the bulk material 50 and the belt 10 and is received at the detector 20 as depicted in fig. 2);
determining the mass flow of the bulk material based on the detected radiation (¶ 23 regarding the determined mass flow of the bulk material, i.e. the potassium salt, on the basis of the detected radiation from source 22).
Klein does not explicitly teach:
a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement the method;
storing at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow.
Phelan teaches a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement a method (¶ 22 of Phelan);
storing at least one measured value equation (¶ 24; the equations describing the measured values of the flow rate or estimated flow rates are stored in the memory 18 as disclosed), the measured value equation representing a relationship between the detected radiation and the mass flow (see ¶ 20 in view of further details in ¶ 65; the measured value equation is used to calibrate the sensed flow rate from the sensor which is indicative of a receiver detecting an amount of radiation received through the grain that is considered to be a mass through which the radiation is passed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klein to utilize a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement a method that stores at least one measured value equation, the measured value equation representing a relationship between the detected radiation and the mass flow because such an equation can be used in conjunction with a flow rate sensor to ensure accurate calibration as suggested in Phelan ¶ 72 which can assist with more accurate mass flow rate measurements such as further suggested in Phelan ¶ 99.
Klein as modified by Phelan does not explicitly teach:
determining a correction equation based on at least one calibration measurement without bulk material on the conveyor belt, with which the measured value equation is corrected.
Kullenberg teaches determining a correction equation based on at least one calibration measurement without bulk material on the conveyor belt, with which a measured value equation is corrected (¶ 66; an empty conveyor line is disclosed as being used for a measurement when radiation passes through air only and is used to correct a measurement such as further disclosed in ¶ 72-74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Klein as modified by Phelan to determine a correction equation based on at least one calibration measurement without bulk material on the conveyor belt, with which the measured value equation is corrected because such a construction is an art recognized means of ensuring good agreement between reference measurement values and estimate values when radiating samples such as noted in ¶ 76 of Kullenberg and would be particularly suited for Klein because one of the applicable examples of this is a material moved by a radiation path by means of a conveyor such as disclosed in ¶ 80 of Kullenberg.

As to claim 19: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 2, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a change between the at least one calibration measurement and a value of the measurement equation without bulk material (when there is an unacceptable difference between a calibration measurement such as disclosed in ¶ 72 of Phelan, the difference between the calibration measurement and a value of the measurement without the bulk material, such as suggested in ¶ 66 of Kullenberg, can be used for corrective purposes in order to improve calibration accuracy).

As to claim 20: Klein as modified by Phelan and Kullenberg teaches the radiometric measuring device according to claim 3, wherein the correction equation (the equation determined when the conveyor is empty as disclosed in ¶ 66 of Kullenberg) is based on a change between the at least one calibration measurement and a value of the measurement equation without bulk material (when there is an unacceptable difference between a calibration measurement such as disclosed in ¶ 72 of Phelan, the difference between the calibration measurement and a value of the measurement without the bulk material, such as suggested in ¶ 66 of Kullenberg, can be used for corrective purposes in order to improve calibration accuracy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855